Citation Nr: 0503755	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  04-16 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cold injury residuals 
to the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to January 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, that denied service connection for cold 
injury residuals to the feet.  In April 2003, the Cleveland 
Regional Office notified the veteran that his claim for 
disability pension was denied.  The veteran has not filed a 
notice of disagreement to that decision.  In re Fee Agreement 
of Cox, 10 Vet. App. 361, 374 (1997) (absent a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board has no authority to proceed to a decision).

After the initial decisions were made, the Cleveland RO 
transferred the veteran's claims file to the Regional Office 
(RO) in Detroit, Michigan who has jurisdiction.  


FINDING OF FACT

Competent clinical evidence of record shows that the veteran 
has been diagnosed with residuals of frostbite that have been 
shown to be related to the veteran's active military service.


CONCLUSION OF LAW

Cold injury residuals of the feet were incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Duty to Notify

VA letters issued in July and December 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2004).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App.112 (2004) (Pelegrini II).  Here, the 
veteran's claims were denied in March 2003 and the VCAA 
letter was sent in July 2002.  Therefore, there has been no 
Pelegrini II violation with regard to the timing of the VCAA 
notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit any evidence in his possession that pertained to his 
claims in the July 2002 letter.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Since this has been accomplished, 
the Board finds that all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to Assist

With regard to the duty to assist, the record does not 
contain the veteran's service medical records.  The National 
Personnel Records Center (NPRC) reported in July 2002: 
"Record is fire related and there are no [service medical 
records/Office of Surgeon General Reports]. . ."  In 
February 2003, the NPRC again noted that the record was 
"fire related" and that the [personnel records] requested 
could "not be reconstructed."  

The veteran submitted a Separation Qualification Record that 
confirmed active military service with the 337th Ord Depot 
Co., at Ascom City, Korea during service.  The WD AGO Form 
53, Enlisted Record and Report of Separation, shows the 
veteran served outside the Continental U.S. from November 
1946 to December 1947.  The claims folder also contains 
private and VA examination reports, and a lay statement from 
the veteran's brother.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the issue addressed in this decision.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim addressed in this decision.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Hence, VA's duty to assist the 
veteran in the development of his claim has been satisfied.

I.  Applicable Law

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999). Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

The Board also has an obligation to "record in full" its 
reasons for granting or denying service connection.  Caluza 
v. Brown, 7 Vet. App. 498, 509-510 (1995).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 
 38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence, a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in favor of the veteran.  
38 C.F.R. § 3.102 (2004).

II.  Factual Background

The veteran contends that he sustained frostbite in December 
1946 when his unit disembarked the landing craft at Inchon, 
Korea and had to wade through cold water.  He reports that it 
was 33 degrees below zero and the unit had to wait on shore 
most of the day waiting for a train.  He states that the 
heels and balls of his feet froze, and that he returned to 
the states a year later.  During cold weather, he reportedly 
experiences cracked and painful feet.  He treats his feet 
daily with Vaseline.  He does not have any feeling in the 
heels of his feet to this day. 

Correspondence from the National Personnel Records Center 
(NPRC) in July 2002 informed the RO that the veteran's 
service medical records were not available, and were presumed 
destroyed in a fire at a records storage center.  It was also 
reported that there were no SGO records.  In February 2003, 
the NPRC reported that his personnel records could not be 
reconstructed.  In such instances, VA has a heightened duty 
to explain the reasons and bases for its decision. See Moore 
(Howard) v. Derwinski, 1 Vet. App. 401, 406 (1991) 
(concluding that when medical records are unavailable, VA's 
duty to assist is "particularly great"); see also O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (stating that when 
SMRs have been destroyed BVA has heightened obligation to 
provide explanation of reasons or bases for its findings and 
to consider benefit-of-the-doubt rule).  However, the 
criteria for establishing service connection are not 
lessened.  

In March 2002, the RO received from the veteran's service 
representative a WD AGO Form 53 that indicated the veteran 
served outside the Continental U.S. from November 1946 to 
December 1947.  The veteran received the Army of Occupation 
Medal Japan.

A March 2002 letter from Menominee Medical Clinic reports an 
evaluation of the veteran's feet.  The veteran reported 
suffering frostbite while in service in Korea from 1946 to 
1948.  On examination, there was dryness, flakiness and 
fissuring of both heels.  He lacked sensation on palpation 
with a fine monofilament line.  He had sensation going up the 
heels bilaterally toward the ankles and going anteriorally on 
the plantar surface of the feet; however, on the heels he had 
no sensation.  The examiner opined that the veteran obviously 
had some lack of sensation and some trouble with the skin of 
his heels secondary to frostbite of the feet in the late 
1940's.

In June 2002, the veteran underwent a VA Cold Injury Protocol 
Examination.  The examiner noted the C-file was not available 
and that there were no other records.  The veteran reported 
that in 1946 about 0900 in the morning they rode in on the 
landing craft and had to walk through the surf.  The landing 
craft was covered with ice.  It was 32 degrees below zero and 
then the unit had to go to a train.  They road an open air 
train for three to four hours and then were able to get some 
dry boots that evening.  He did take off his boots and try to 
ring out the water, ring out his socks and got extremely 
cold.  No fires were allowed.  He reports cold sensation, 
cold sensitivity, and hyperhidrosis.  His feet often sweat in 
the winter.  He has numbness of his heels and balls of his 
feet.  He has fungal changes and overgrowth of all toes.  He 
has had some mild ulceration type lesions in past years where 
the fissures crack and bleed.  He has special liners in his 
shoes for warmth.  He also uses Vaseline to his feet every 
morning.  

Physical findings included significant purplish discoloration 
of his feet with significant flaking, significant dryness, 
large plaques of dry skin on the balls and heels and plantar 
section of both feet.  There is significant thickening and 
yellowing with obvious fungal type overgrowth of the 
toenails.  He has minimal to no sensation in certain areas of 
the feet.  He has calluses over the balls of the feet under 
the metatarsal phalanges of the great toes bilaterally.  The 
diagnosis was cold injury residuals of left and right foot.  

In March 2003, the veteran submitted a copy of his Separation 
Qualification Record that showed dates of service from August 
1946 to January 1948.  It also shows that he served with the 
337th Ord Depot Co., at Ascom City, Korea.  The veteran's 
military occupational specialty was warehouseman.  The 
veteran also submitted other documents, a NA Form 13055; 
Souvenir Edition - Devil's Tale (SS Marine Devil); Training 
Certificate; and Immunization records.  

In October 2003, the veteran submitted other historical 
material about the SS Marine Devil and "The Devil's Tale" 
from August 1945 downloaded from the Internet.  

In an April 2004 lay statement, the veteran's brother 
reported that he had no knowledge of the veteran ever having 
any cold weather injuries to his feet prior to his entering 
service.  The brother indicated that he and the veteran spent 
a lot of time outdoors growing up in Carney, Michigan (Upper 
Peninsula of Michigan) where the veteran still lives.

III.  Analysis

At the outset, the Board acknowledges the absence of the 
veteran's service medical records. However, the Board has 
carefully considered the limited service records produced by 
the veteran.  On balance, the WD AGO Form 53 shows the 
veteran served outside the Continental United States from 
November 1946 to December 1947.  He also received the Army of 
Occupation Medal Japan.  In addition, the Separation 
Qualification Record reflects that the veteran served with 
the 337th Ord Depot Co., at Ascom City, Korea.  Thus, 
separation documents place the veteran in Korea during cold 
weather months as he reported on earlier VA examination.  The 
Board has considered the veteran's brother's lay statement 
and the inference that the veteran was familiar with 
protecting himself from cold injury from his youth while 
growing up in Menominee County, Michigan.  The Board views 
the brother's April 2004 statement as credible given the 
extraordinary circumstances described by the veteran in 1946.  
See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The 
veteran described on multiple occasions how he incurred the 
frostbite injury in detail.  The veteran's account did not 
vary.  In further support of its decision, the Board 
considered the veteran's oral account on examinations in 
March 2002 (private) and June 2002 (VA Cold Injury Protocol) 
that he incurred cold injury to his feet while in Korea in 
1946.  Such descriptions are consistent with the 
circumstances of the veteran's service in Korea in cold 
weather.  The clinical findings on both examinations were 
also consistent with his oral reports in that regard.  In 
relevant part, the March and June 2002 diagnoses were cold 
injury residuals of the feet.  The veteran did not report any 
intercurrent injury to his feet.  With consideration of the 
evidence of record as a whole, and with resolution of doubt 
in the veteran's favor, the Board finds that cold injury 
residuals of the feet were incurred in service.  38 C.F.R. 
§ 3.102 (2004).


ORDER

Service connection for cold injury residuals to the feet is 
granted.  




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


